Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147251                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  KENT A. McNEIL,                                                                                                    Justices
            Petitioner-Appellant,
  v                                                                SC: 147251
                                                                   COA: 311229
                                                                   Antrim CC: 2012-008721-CZ
  ANTRIM COUNTY GUN BOARD, a/k/a
  ANTRIM COUNTY CONCEALED WEAPONS
  LICENSING BOARD,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 23, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           s1118
                                                                              Clerk